Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Prosecution History Summary
Claims 2-20 are cancelled.
Claims 21-39 are new.
Claim 1 is amended.
Claims 1 and 21-39 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,373,713.  Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims recite similar subject matter of a system providing a sale and resale of pharmaceutical products following jurisdiction-based requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 21-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a system for providing transactions associated with the sale and resale of pharmaceutical products complying with 
The limitations of searching for a pharmaceutical product, selecting a product to purchase, confirming compliance with jurisdiction-based requirements, and initiating and confirming the sale of pharmaceutical product are all steps that use the computer as a tool to perform in its generic capabilities of receiving, evaluating, and providing a transaction between sellers and buyers.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 25 reciteing a buyer subsystem and a seller subsystem, but the subsystems are recited as a generic computer element; such as claims 26 and 35 reciting a search tool in its generic capabilities; such as claim 27 reciting a communication subsystem to send communication reciting generic computing elements; such as claims 30 and 38 reciting printing a packing checklist but uses the computer as a tool to perform a generic function).  Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – using a processor to carry out the steps.  The device is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function 
This judicial exception is not integrated into a practical application.  In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of selecting and confirming compliance amounts to invoking computers as a tool to perform the abstract idea, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of searching for pharmaceutical products amount to mere data gathering, recitation of confirming compliance and initiating a transaction for the product amounts to selecting a particular data source or type of data to be manipulated, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as a computing device, see MPEP 2106.05(h))
Dependent claims recite additional subject matter, which amount to limitations consistent with the additional elements in the independent claims.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, other than the abstract idea per se, when considered both individually and as an ordered combination, amount to no more than limitations consistent with what the courts have recognized, or those in the art would recognize, to be well-understood, routine, and conventional.  The additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of:
generally linking the abstract idea to a particular technological environment or field of use.  The following represent examples that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)):
Specifying that the abstract idea is executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g. see FairWarning v. Iatric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer;
Limiting the abstract idea data related to pharmaceutical product sale, because limiting application of the abstract idea to pharmaceutical product sale is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A.;
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant application.  The following represent examples that courts have identified as insignificant extrasolution activities (e.g. see MPEP 2106.05(g)):
Limiting a database to XML tags, e.g. see Intellectual Ventures I LLC v. Erie Indem. Co. – similarly, the current invention merely limits the data processed to pharmaceutical transaction data;
adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer.  The following represent examples that courts have identified as merely applying the instructions by reciting the computing structure as a tool to implement the claimed limitations (e.g. see MPEP 2106.05(f)); 
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g. see Alice Corp. v. CLS Bank – similarly, the current invention merely implements the claimed limitations on a general purpose computer;
A process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer, e.g. see FairWarning IP, LLC v. Iatric Sys. – similarly, the current invention executes the claimed limitations more expediently solely due to the fact 
generic computer structure (i.e. paragraph 122 of the Specification discloses that the current invention embodiments may include a plurality of different types of general purpose computing systems, none of which, even when programmed to perform the limitations of the current invention, may properly be deemed a “particular machine” for the purposes of subject matter eligibility) performing generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. searching, selecting, confirming, initiating, consummating, etc.).  The following represent examples of functions that the courts have identified as routine, well-understood, and conventional functions (e.g. see MPEP 2106.05(d)(II)):
 Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives pharmaceutical transaction data, and transmits the data to a processing device over a network, for example the Internet;
Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the current invention recites storing jurisdiction-based requirements data in a database and/or electronic memory, and retrieving the data from storage in order to initiate pharmaceutical product transaction.
The following exemplary considerations are indicative that an additional element (or combination of elements) may have integrated the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
 an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation. 
Therefore, whether taken individually or as an ordered combination, claims 1 and 21-39 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.




Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “130” has been used to designate both “notification”, “rules” (para. 105; para. 149; para. 194), “communications” (para. 182; para. 215); reference character “150” has been used to designate both “transaction” (para. 105) and “users”; reference character “120” has been used to designate both “communication” and “transaction” (para. 160; para. 163; para. 165); ”; reference character “128” has been used to designate both “transaction” and “transaction attributes” (para. 220).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "358" and "130" have both been used to designate “buyer communication”; reference characters "130" and "132" have both been used to designate “rules”; reference characters "120" and "128" have both been used to designate “transaction”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in 
Claim Objections
Claim 1 is objected to because of the following informalities:  under section c) there are two steps that are ii).  Appropriate correction is required.
Claim 27 is objected to because of the following informalities:  the claim ends with a semicolon.  Appropriate correction is required.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626